His Honor, EMIDE GODCHAUX,
rendered the opinion and decree of the Court, as follows:
The sole complaint of defendant ¡and appellant is that plaintiff has not with sufficient certainty accounted for the proceeds of the sale of four cows which plaintiff had agreed to sell for his account.
*183Opinion and decree, Feb. 25, 1914.
The cows were to be sold for slaughter or consumption and were separately marked and weighed as soon as received by plaintiff. On the same day they were sold, subject to health inspection after slaughter, and were immediately sent in the purchaser’s name to the slaughter pen. ■ After they were killed they were condemned as unfit for consumption, by the public health authorities, who, according to custom and regulations, confiscated the carcass. The hides, however, were preserved and sold for the- amount with which defendant is credited. The price received for the hides and the fact that the cows condemned were those belonging to defendant is conclusively established by the testimony. In fact plaintiff’s case throughout is proved with unusual precision and certainty and defendant’s appeal is wholly without merit.
The judgment is accordingly affirmed.